Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amimoto (United States Patent Application Publication US 2005/0213416) teaches a semiconductor circuit comprising a first circuit block, a second circuit block, voltage regulator, a substrate bias circuit, and a control processor to control the power supplied to the first circuit block, the second circuit block, and the substrate based on the operating states such as active mode and standby mode. However, Amimoto does not teach the second power supply circuit to supply power to the second circuit based on the operation state of the first circuit block, a state holding circuit to hold an operation state of the first circuit block. Furthermore, the control processor is not on a single chip. 
Hara (United States Patent Application Publication US 2005/0268164) teaches an apparatus including at least one load, a control circuit, and a power supplying apparatus which may be integrated into a semiconductor device of a single chip. However, Hara . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.K./Examiner, Art Unit 2187         

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187